UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 CRAIG CUNNINGHAM on behalf of himself and   Case No. 2:19-cv-00638-ILG-PK
 all others similarly situated,

                          Plaintiff,

            -vs.-

BIG THINK CAPITAL INC.,

                          Defendant.



                    CONSENT MOTION TO STAY ACTION
       Defendant, Big Think Capital Inc. (“Big Think”) hereby moves this Court to stay the

proceedings until a resolution in U.S. Supreme Court case Barr v. American Association of

Political Consultants, 19-631 (U.S. Jan. 10, 2020) (“Barr”). Big Think’s counsel has consulted

with Plaintiff’s counsel and Plaintiff’s counsel has indicated that he does not object to a stay of

this proceeding.

       Plaintiff filed this putative class action against Big Think on February 1, 2019. Big Think

filed its Answer on October 7, 2019. Pursuant to agreements between the parties, the Court

granted two extensions of time to complete discovery. (ECF 23 and 25).

       This case is a putative class action against Big Think alleging that Big Think violated the

Telephone Consumer Protection Act (“TCPA”) (47 U.S.C. § 227 et.seq.) by calling Plaintiff

using an automatic telephone dialing system (“ATDS”) without Plaintiff’s prior express written

consent.

       At present, the constitutionality of the TCPA is before the U.S. Supreme Court in Barr v.

American Association of Political Consultants, 19-631 (U.S. Jan. 10, 2020). In Barr, the Court

will decide whether the automated-call ban is an unconstitutional content-based restriction on

speech that does not withstand strict scrutiny. The Question Presented in Barr also includes the

issue of whether, if the provision is found to be unconstitutional, the provision should be severed

or whether the entire statute should be found to be unconstitutional. If the Supreme Court finds

that the offending provision is unconstitutional and cannot be severed, that decision could

dispose of this entire case. Thus, the Defendant respectfully submits that this case should be

stayed pending resolution of Barr.

       Further, to prevail on his claims in this putative class action lawsuit, Plaintiff must prove

that Big Think used an ATDS. While what constitutes an ATDS was recently addressed by the



                                                -1-
Second Circuit in Duran v. La Boom Disco, Inc., Case No. 19-600-cv, 2020 WL 1682773 (2d

Cir. Apr. 7, 2020), this is an issue over which there is a significant split among the Circuits. The

Seventh, Eleventh, and Third Circuits have concluded that, for purposes of determining whether

a technology constitutes an ATDS, if the system dials from a stored list, rather than a randomly

or sequentially generated list, it is not an ATDS. Gadelhak v. AT&T Servs., Inc., 950 F.3d 458

(7th Cir. 2020); Glasser v. Hilton Grand Vacations Co., 948 F.3d 1301 (11th Cir. 2020); and

Dominguez v. Yahoo, Inc., 894 F.3d 116 (3d Cir. 2018). On the other hand, Duran joins the

Ninth Circuit’s decisions in Marks v. Crunch San Diego, LLC, 904 F.3d 1041 (9th Cir. 2018) and

Duguid v. Facebook, Inc., 926 F.3d1146 (9th Cir. 2019) in finding otherwise.

       This Court should exercise its discretion to stay this action (as this Court recently did in a

nearly identical TCPA case in Mizrahi v. Kalamata Research Services, LLC, 1:20-cv-00666-

RPK-PK (E.D.N.Y. Apr. 24, 2020)) and as courts throughout the nation have done as the

decision in Barr may dispose of Plaintiff’s claim in its entirety.

       WHEREFORE, Defendant Big Think Capital Inc. hereby requests a stay of the

proceeding until a decision is issued in the Barr action.

                        CERTIFICATION OF COMPLIANCE WITH
                        INDIVIDUAL PRACTICE RULE VI(A)(2)(a)

       On June 1, 2020, my office contacted counsel for Plaintiff to inform him of Defendant’s

intent to file a Motion to Stay the proceedings. Plaintiff’s counsel indicated his consent to this

Motion.

Dated: June 11, 2020                                   Respectfully submitted,

                                                       THOMPSON HINE LLP

                                              By:      /s/Mendy Piekarski
                                                       Mendy Piekarski
                                                       335 Madison Avenue, 12th Floor

                                                 -2-
      New York, New York 10017-4611
      Tel. (212) 344-5680
      Fax (212) 344-6101
      Mendy.Piekarski@thompsonhine.com

      Attorneys for Defendant
      Big Think Capital, Inc.




-3-
